Title: From James Madison to James Monroe, 14 February 1804
From: Madison, James
To: Monroe, James



Sir,
Department of State February 14th 1804
You will herewith receive the ratification by the President and Senate, of the Convention with the British Government signed on the 12th of May 1803, with an exception of the Vth article. Should the British Government accede to this change in the instrument, you will proceed to an exchange of ratifications and transmit the one received, without delay, in order that the proper steps may be taken for carrying the Convention into effect. As the same considerations which led to the arrangements settled by it, urge a prompt execution of them, it may be expected that the steps depending on that Government, will be hastened. As far as your exhortations may be requisite, you will of course apply them.
The objection to the 5th. article appears to have arisen from the posteriority of the signature and ratification of this Convention to those of the last Convention with France ceding Louisiana to the United States; and from a presumption that the line to be run in pursuance of the 5th article might thence be found or alledged to abridge the Northern extent of that acquisition.
It may reasonably be expected that the British Government will make no difficulty in concurring in this alteration; because,
First—It would be unreasonable, that any advantage against the United States should be constructively authorized by the posteriority of the dates in question; the instructions given to enter into the Convention, and the understanding of the parties at the time of signing it, having no reference whatever to any territorial rights of the U States acquired by the previous Convention with France, but referring merely to the territorial rights, as understood at the dates of the instructions for and signature of the British Convention. The copy of a letter from Mr King hereto annexed, is precise and conclusive on this subject.
Secondly—If the V article be expunged the North boundary of Louisiana, will, as is reasonable, remain the same in the hands of the U States, as it was in the hands of France; and may be adjusted and established according to the principles and authorities which would in that case have been applicable.
3dly. There is reason to believe that the boundary between Louisiana and the British territories north of it were actually fixed commissioners appointed under the Treaty of Utrich and that this boundary was to run from the Lake of the Woods westwardly in latitude forty nine in which case the Vth Article would be nugatory as the line from the Lake of the Woods to the nearest source of the Mississippi would run thro territory which on both sides of the line would belong to the United States. Annexed is a paper stating the authority on which the decision of the commissioners under the Treaty of Utrich rests and the reasoning opposed to the construction making the forty nine of latitude the northern boundary of Louisiana with marginal notes in support of that construction. This paper will put you more readily into possession of the subject as it may enter into your discussions with the British Government. But you will perceive the necessity of recurring to the proceedings of the commissioners as the source of authentic information. These are not within our reach here, and it must consequently be left to your own researches and judgment to determine the proper use to be made of them.
4thly Laying aside however all the objections to the Vth Article, the proper extension of a dividing line in that quarter will be equally open for friendly negotiation after, as without agreeing to, the other parts of the Convention; and considering the remoteness of the time at which such a line will become actually necessary, the postponement of it, is of little or no consequence. The truth is, that the British Government seemed at one time to favor this delay, and the instructions given by the United States readily acquiesced in it. The annexed extracts from Mr King’s and Mr Gore’s letters with that from the Department of State will explain this observation.
The fourth article of the Convention provides that the Commissioners shall be respectively paid in such manner as shall be agreed between the two parties, such agreement to be settled at the time of the exchange of ratifications. It has been supposed that the compensation allowed to the Commissioners under the Treaty of Amity, Commerce and Navigation, who settled the St Croix boundary would be satisfactory to the British Government, and upon this idea, the estimate, of which a copy is inclosed, was framed as the basis of an appropriation to be asked from Congress. The President authorizes you therefore to agree to the sum mentioned therein viz $4444 44/100 to be paid by each Government to the Commissioner appointed by itself, and the same sum being allowed to the third Commissioner to be paid to him in equal portions by the two Governments. Should however the British Government insist upon a variation of the compensation from the sum above mentioned, you may consent to it provided it does not exceed $6666 66/100 dollars, each party contributing equally to the payment and each Commissioner receiving the same sum as his Colleagues. With great respect and Consideration I remain, Sir, your most Ob Sert
James Madison
 

   
   RC and enclosures (DLC: Monroe Papers); Tr (DNA: RG 46, President’s Messages, 10B-B1); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Italicized words are those encoded by a State Department clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). RC decoded interlinearly. For enclosures, see nn. 3, 6, 7, and 8.



   
   For the signing of the convention of 1803, see Rufus King to JM, 13 May 1803 (ibid., 4:607 and nn. 1 and 2).



   
   Concerned that the boundary line running from the Mississippi to the Lake of the Woods might interfere with U.S. claims to territory acquired through the Louisiana Purchase, the Senate voted to expunge Article 5, which dealt with that line, before ratifying the convention on 9 Feb. 1804. The British refused to ratify the amended convention, and the boundaries remained unsettled until 1818 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:463–64; Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:655–62).



   
   The enclosure is a copy of King’s 9 Dec. 1803 public letter to JM (see King to JM, 9 Dec. 1803, n. 2).



   
   Letterbook copy inserts “by” here.



   
   Letterbook copy has “Utrecht.”



   
   The enclosure (13 pp.) is “An inquiry concerning the Northern Boundary of Canada and Louisiana,” docketed by Monroe: “Dept of State 14 Feby 1804 respecting British convention abt. boundaries; Brith & Louisiana—Mr Kings—ratification with exception of 5th art.” The writer cites Thomas Hutchins’s Historical Narrative and Topographical Description of Louisiana, and West-Florida … (Philadelphia, 1784; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 18532) and Alexander Mackenzie’s Voyages from Montreal, on the River St. Laurence (Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 2568) in locating the boundaries between French and British territory in North America and the source of the Mississippi and urges the ratification of the convention of 1803 without changes. Marginal notes argue against several of the positions taken, citing Hutchins’s known inaccuracy, and note that a more deliberate approach might be beneficial to the U.S. Another copy of the inquiry, with the marginal notes in Jefferson’s hand (DNA: RG 59, TP, Orleans, vol. 2; filed at the end of 1803) is docketed: “Notes of the President on the Boundary of Louisiana and Mr. Pickering’s enquiry respecting the Northern Boundary.”



   
   In addition to King’s letter (see n. 3, above), JM enclosed an extract (4 pp.) from Christopher Gore to JM, 6 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:611–13), and an extract (2 pp.) from JM to Rufus King, 16 Dec. 1802 (ibid., 4:192–93).



   
   The enclosed “Extract from the Estimate of the Department of State for the service of the year 1804” (1 p.) allowed $4,444.44 for the salary of one commissioner and $2,222.22 for half the salary of another, $3,000 for the salary of a U.S. agent, and $6,500 for “Half the contingent expences of the commission including Secretary, Surveyors, Labourers, Horses, Provisions instruments and furniture.”


